                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                            )
MASSACHUSETTS RIVERS                        )
ALLIANCE, et al.,                           )
                                            )
                      Plaintiffs,           )
v.                                          )       Civil Action No. 17-11825-GAO
                                            )
ANDREW WHEELER, Acting                      )
Administrator, U.S. Environmental           )
Protection Agency, et al.,                  )
                                            )
                      Defendants.           )
                                            )

                   ORDER ON JOINT STIPULATION OF DISMISSAL

      This matter came before the Court on a Stipulation for Dismissal Without Prejudice (dkt.

no. 57) filed by Plaintiffs, Massachusetts Rivers Alliance, Neponset River Watershed

Association, Connecticut River Watershed Council, Inc. d/b/a, Connecticut River Conservancy,

Merrimack River Watershed Council, Taunton River Watershed Alliance, OARS, Inc., Ipswich

River Watershed Association, Mystic River Watershed Association, Jones River Watershed

Association, and North and South Rivers Watershed Association, and Defendants, Andrew

Wheeler and the United States Environmental Protection Agency. That Stipulation is hereby

GRANTED AS REQUESTED, and this matter is dismissed without prejudice.


Dated: October 12, 2018


                                                    /s/ George A. O’Toole, Jr.
                                                    United States District Judge
